Exhibit 10.1

 

LOGO [g682485ex10_1pg001.jpg]

February 24, 2014

Mr. Paul Grinberg

3111 Camino Del Rio North, Suite 1300

San Diego, California 92108

Dear Paul:

This letter memorializes our recent conversations concerning certain changes to
the terms and conditions of your continuing employment and compensation
arrangements with Encore Capital Group, Inc., a Delaware corporation, and its
subsidiaries and affiliates (collectively, “Encore”), as detailed below.

Compensation

You and Encore agree to the following changes:

 

  •   Base Salary. Effective January 1, 2014, your annualized base salary will
be $550,000, payable in accordance with Encore’s standard payroll practices.
Your base salary may be increased in the sole discretion of Encore’s
Compensation Committee.

 

  •   Annual Cash Bonus. Your annual target cash bonus will remain at 100% of
your base salary. In addition, your 2013 annual cash bonus will be calculated
based on a target of $500,000.

 

  •   Annual Long-Term Incentive Compensation. Your annual target long-term
incentive compensation will be determined by Encore’s Compensation Committee in
its sole discretion.

 

  •   Special Transaction & Retention Award. Within 30 days of the date you
execute this letter, Encore will grant you a restricted stock award with a
grant-date fair market value equal to $1,100,000, all of which will cliff vest
100% on December 31, 2016; provided, however, if Encore terminates your
employment without “Cause” or you terminate your employment for “Good Reason”
prior to December 31, 2016 (each term as defined in the restricted stock
agreement for the award), all of these shares will cliff vest 100% on the date
of your termination of employment.

 

  •   Accelerated Vesting. If the Company terminates your employment without
“Cause” (as defined in the equity award agreements), any equity awards that
would have vested during the 18-month period following your termination of
employment will accelerate and vest on your termination date.

 

  •   Commuting Expenses. Your monthly allowance for commuting expenses will
remain at $8,500.00.

Amendment to Severance Protection Agreement

This letter also serves as an amendment (“Amendment”) to the letter agreement
(the “Severance Protection Agreement”) between you and Encore dated March 11,
2009, as amended on January 9, 2013.

You and Encore agree to the following changes to your Severance Protection
Agreement:

1. The second paragraph of Section 2 of your Severance Protection Letter
Agreement is deleted in its entirety and replaced with the following:

For purposes of this Agreement, a “Good Reason” is defined as any of the
following reasons: (i) a material reduction in your base or target bonus
compensation or your expense reimbursement entitlements; (ii) a material
reduction in your authority, duties or responsibilities, other than a reduction
in your authority, duties or responsibilities in connection with a transfer of
such authority, duties or responsibilities to your successor;



--------------------------------------------------------------------------------

Mr. Paul Grinberg

February 24, 2014

Page 2

 

(iii) a change in your reporting responsibilities so that you no longer report
to the Company’s Chief Executive Officer; (iv) a material change in the location
at which you provide services for the Company (which is defined as any
relocation by the Company of your employment to a location that is more than
thirty-five (35) miles from your present office location and is more than
thirty-five (35) miles from your primary residence at the time of such
relocation, without your consent), or (v) any termination of your employment by
you on or after December 31, 2016 so long as you provide the Company with
written notice of such termination at least 90 days prior to the date of such
termination. To be eligible to receive the benefits set forth in this Section 2
regarding a termination by you for Good Reason under clauses (i) through (iv),
(x) you must provide written notice of the “Good Reason” condition to the
Company within ninety (90) days after the initial existence of such condition,
(y) the Company must not have cured such condition within thirty (30) days of
receipt of your written notice or it must have stated unequivocally in writing
that it does not intend to attempt to cure such condition; and (z) you resign
from employment within twelve (12) months following the end of the period within
which the Company was entitled to remedy the condition constituting Good Reason
but failed to do so.

2. This Amendment to your Severance Protection Agreement has been duly
authorized by Encore and is a legal and binding obligation of Encore and you,
enforceable in accordance with its terms. All disputes arising under this
Amendment will be governed by, and interpreted in accordance with, the laws of
the State of California, without regard to its conflict of law provisions. Any
action to enforce this Amendment (other than an action which must be brought by
arbitration pursuant to Section 14 of the Severance Protection Agreement) must
be brought in, and you and Encore hereby consent to the jurisdiction of, the
County of San Diego, California. Both you and Encore hereby waive the right to
claim that any such court is an inconvenient forum for the resolution of any
such action. Except as specifically amended hereby, the Severance Protection
Agreement shall remain in full force and effect. In the event the terms of the
Severance Protection Agreement conflict with this Amendment, the terms of this
Amendment shall control. Except as otherwise provided herein, this Amendment
contains the entire understanding between you and Encore, and there are no other
agreements or understandings between you and Encore with respect to the subject
matter hereof. No alteration or modification hereof shall be valid except by a
subsequent written instrument executed by both you and an authorized officer of
Encore. This Amendment may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one agreement. Any facsimile or
email scan of this Amendment shall be considered an original document.

Notwithstanding anything provided herein, your employment with Encore remains
“at will,” as described in your Severance Protection Agreement. As you would
expect, all compensation and payments will be subject to applicable tax
withholding.

Paul, if the terms and conditions of this letter are acceptable to you, please
sign below.

 

Sincerely, /s/ Ken A. Vecchione Ken A. Vecchione Chief Executive Officer Encore
Capital Group, Inc.

ACCEPTED AND AGREED:

 

/s/ Paul Grinberg

    

Paul Grinberg

  Date: February 24, 2014   